MCFADDEN, Judge,
concurring fully and specially.
I concur fully in Division 2.1 concur in the judgment in Division 1, but I do not agree with all that is said in that Division.
I do not agree with the majority’s holding that the Hospital failed to “attack” the “alternative ground” that there was no evidence that the patients “had been charged or convicted of a crime” and that they therefore could not qualify as “inmates.” As the majority acknowledges, the Hospital’s brief does enumerate as error the finding that the patients were not inmates. And the Hospital does argue that the fact that the patients would have been incarcerated but for their medical needs qualifies them as “inmates.” That argument, in my view, is an attack sufficient to warrant consideration on the merits.
But the Hospital does not support the factual foundation of that argument with citations to the record. It is not our role to cull the record for the parties. Pruitt v. State, 323 Ga. App. 689, 690 (1) (747 SE2d 694) (2013) (this court will not cull the record in search of error on behalf of a party, and if we have missed something in the record or misconstrued an argument, the responsibility rests with counsel).
I recognize that in its appellate brief the City “concedes that the patients at issue in this case would have been delivered over to the Sheriff of Bibb County for incarceration but for the fact that they required medical treatment.” But the City also fails to cite to the record. And the trial court made findings to the contrary.
Sell & Melton, John A. Draughon, Sr., Julia H. Magda, for appellant.
Childs & Noland, Frank H. Childs, Jr., William H. Noland, James, Bates, Brannan & Groover, Duke R. Groover, Judd T. Drake, for appellee.
Parker, Hudson, Rainer & Dobbs, John H. Parker, Jr., Robert M. Brennan, Ashley L. Filip, Temple Sellers, amici curiae.